DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on December 24, 2020.  Claims 1-21 have been previously cancelled.  Thus claims 22-42 are pending.  Claims 22, 33 and 41 are independent.

Response to Arguments
Applicants’ arguments filed with respect to claims 41 and 42 have been fully considered but they are not persuasive.
Applicants amended independent claim 22 and provided arguments with respect to the 35 USC 101 rejection.  However, amendments and arguments were not presented for independent claim 41.  Therefore, the rejection under 35 USC 1010 to claims 41 and 42 remain. 
Applicants argues that Zhao is more concerned with the approaching roadway, not both the maximum coefficient of frictions of both the current roadway and the future roadway.  
Zhao discloses an image capture device 20 captures the road of travel 12.  Water on the road surface may be detected by a mirrored image technique utilizing a captured image.  Still water 22 is present on the road surface 12 and a reflection in the still water 22 may be captured by the image capture device 20.  The still water 22 on the road functions as a mirror-type surface having reflective properties.  To determine whether water is present on the road of travel, real objects captured in the image may be compared to virtual object within the reflection.  When 
Zhao discloses a Bayesian classifier is a general probabilistic approach for estimating an unknown probability density function recursively over time using incoming measurements and a mathematical process model.  The vehicle dynamic model module 32 provides a probability as to the degree of road friction between the road and the tire of the vehicle.  The vehicle dynamics model provides a degree of road slickness that the vehicle is currently experiencing.  The vehicle model-based module 32 utilizes a vehicle operating input 48, a dry reference model 50, a wet reference model 51, a snow reference model 52, and an ice reference model 53, a measurement sensing index device 54, a root-mean-squared-deviation module 56, and a probability percentage output 58.  Indices are obtained from each of the respective reference models (See col 5, lines 18-32).  It is well known in the art that the likelihood of future events are predicted using Bayesian probability.  Therefore, Zhao reads on the coefficients of friction is estimated of future roadways.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41 and 42 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory 
Claim 41 is directed toward a method and apparatus.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 41 is directed toward the abstract idea of estimating a probability distribution by determining a first data set at the current waypoint and determining a first probability distribution at the waypoint, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites determining a first data set for the current waypoints and determining a first probability distribution at the waypoint, there are no positively claimed limitations regarding the vehicle control.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claim 33, there is no claimed use of vehicle control.  Rather, as mentioned above, the claims merely recite the collection of data and determining a data set at the current waypoint and a first probability distribution at the waypoint.

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claim 41 is implemented on a computer and there are no further limitations or structural elements, e.g. vehicle controller or control unit, that go beyond the computer, it can clearly be seen that the abstract idea of determining a first data set for a current waypoint and determining a first probability distribution at the waypoint is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement a mathematical concept, such as determining a first data set and determining a first probability distribution in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claim 41 is: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claim 42 does not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claim 42 is also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,139,204 to Zhao et al. (hereinafter “Zhao.
Claims 41 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao.
With respect to independent claim 41, Zhao discloses determining a first data set for the current waypoint (s) of the vehicle which characterizes the maximum coefficient of friction (μ) at the current waypoint (s) of the vehicle (see col. 1, lines 55-64, col. 3, lines 13-15 and col. 6, lines 24-29:  The probabilities determined by the first and second probability modules are input to a data fusion and decision making unit for fusing the probabilities determined by the first and second probability modules. Determining a road surface condition based on fused results by the data fusion and decision making unit. A refined probability associated with the identified road surface condition is output from the data fusion and decision unit that is a function of the fused first and second probabilities.  The vehicle dynamics approach utilizes vehicle operational data to estimate tire-road coefficient of friction. The data fusion and decision making module 34 may utilize additional information from other sensing devices 59 that include information relating to, but not limited to, global positioning information, seasonal information, time of day, weather information, illumination information, humidity, temperature, precipitation, dew point, and air pressure.); and 
determining, from the first data set, a first probability distribution (WV1) for the maximum coefficient of friction (μ) at the waypoint (s) of the vehicle by a Bayesian network (see col. 4, lines 42-47:  The classifier 44 may include, but is not limited to, a support vector machine classifier or a Bayesian classifier. These classifiers classify the condition of the road surface and output a probability percentage 46 representing the probability of each of the possible road surface conditions.).
With respect to dependent claim 42, Zhao discloses estimating a second probability distribution (WV2) for the maximum coefficient of friction (μ) at the future waypoint (s*) of the vehicle from a second data set of the future waypoint (s*) by the Bayesian network; and
determining a resulting probability distribution (WVres) using a combination of the first and the second probability distributions (WV1, WV2) (see abstract:  Probabilities associated with the plurality of road surface conditions based on vehicle operating data are determined by a second .

Allowable Subject Matter
Claims 22-40 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661